Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2771   Page 1 of 31




                          EXHIBIT 2
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2772   Page 2 of 31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2773   Page 3 of 31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2774   Page 4 of 31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2775   Page 5 of 31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2776   Page 6 of 31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2777   Page 7 of 31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2778   Page 8 of 31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2779   Page 9 of 31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2780   Page 10 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2781   Page 11 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2782   Page 12 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2783   Page 13 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2784   Page 14 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2785   Page 15 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2786   Page 16 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2787   Page 17 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2788   Page 18 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2789   Page 19 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2790   Page 20 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2791   Page 21 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2792   Page 22 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2793   Page 23 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2794   Page 24 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2795   Page 25 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2796   Page 26 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2797   Page 27 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2798   Page 28 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2799   Page 29 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2800   Page 30 of
                                      31
Case 2:17-cr-20595-VAR-EAS ECF No. 183-2 filed 04/21/20   PageID.2801   Page 31 of
                                      31
